DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the step of determining the target power attenuation value of the adjustable power attenuator according to the current humidity value comprises: determining the power attenuation value of the millimeter wave signal caused by the ambient humidity according to PPadl =ax+b and determining the target power attenuation value of the adjustable power attenuator according to Ppad1 + Ppad2 = C, wherein Ppad1 refers to the power attenuation value of the millimeter wave signal caused by the ambient humidity, X refers to the4Application No.: 16/331,113 Attorney Docket No.: 15060016USResponse to Office Action of October 8, 2021 current humidity value, Ppad2 refers to the target power attenuation value, C refers to a total power attenuation value, and both a and b are constants; or according to the current humidity value and corresponding relations between a preset humidity value and the power attenuation value of the adjustable power attenuator, searching for the target power attenuation value corresponding to the current humidity value; Referring to Claim 3, the prior art of record does not disclose nor suggest it be an obvious modification wherein: the power controller is configured to determine the power attenuation value of the millimeter wave signal caused by the ambient humidity according to PPadl =ax+b, and determine the target power attenuation value of the adjustable power attenuator according to , Ppad1 + Ppad2 = C, wherein Ppad1 pad2 refers to the target power attenuation value, C refers to a total power attenuation value, and both a and b are constants, or the power controller is configured to search for the target power attenuation value corresponding to the current humidity value according to the current humidity value and corresponding relations between a preset humidity value and the power attenuation value of the adjustable power attenuator; Referring to Claim 5, the prior art of record does not disclose nor suggest it be an obvious modification wherein: the power controller is configured to determine the power attenuation value of the millimeter wave signal caused by the ambient humidity according to PPadl =ax+b, and determine the target power attenuation value power attenuation value of the adjustable power attenuator according to ,Pad1 + Pad2 = , wherein Ppad1 refers to the power attenuation value of the millimeter wave signal caused by the ambient humidity, X refers to the current humidity value, , Ppad2 refers to the target power attenuation value, C refers to a total power attenuation value, and both a and b are constants; or the power controller is configured to search for the target power attenuation value corresponding to the current humidity value according to the current humidity value and corresponding relations between a preset humidity value and the power attenuation value of the adjustable power attenuator.
Claims 6-10 are dependent on Claim 5 and are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WHITNEY MOORE/Primary Examiner, Art Unit 3646